UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

January 29, 2019
Mr. Joshua Wayne
Director, Non-Public Unit
Office of Teaching and Learning
District of Columbia Public Schools
1200 First Street, N.E., 8th Floor
Washington, D.C. 20002
Dear Mr. Wayne:
This letter responds to your correspondence to the Office of Special Education Programs (OSEP)
and follow-up discussions with members of my staff. You ask about a local educational agency’s
(LEA’s) obligation to a parentally placed private school child with a disability when the child’s
parent does not request a free appropriate public education (FAPE) for the child. In the scenario
you present, the LEA made FAPE available through an individualized education program (IEP),
and though the parent did not disagree that FAPE was made available, the parent made clear the
child would continue attending the private school. You ask whether in this circumstance the LEA
is obligated to offer the child an IEP the following year (and annually, thereafter) if the parent
does not contact the LEA and request FAPE for the child.
We note that section 607(d) of the Individuals with Disabilities Education Act (IDEA) prohibits
the Secretary from issuing policy letters or other statements that establish a rule that is required
for compliance with, and eligibility under, IDEA without following the rulemaking requirements
of section 553 of the Administrative Procedure Act. Therefore, based on the requirements of
IDEA section 607(e), this response is provided as informal guidance and is not legally binding.
This response represents an interpretation by the U.S. Department of Education of the
requirements of IDEA in the context of the specific facts presented, and does not establish a
policy or rule that would apply in all circumstances.
Under IDEA’s child find provisions, the LEA where the child’s parents reside has an ongoing,
independent responsibility to locate, identify, and evaluate all children in its jurisdiction in
connection with its responsibility to make FAPE available to eligible children, including children
attending private schools. 20 U.S.C. 1412(a)(3). Further, in accordance with the child find
requirements in 20 U.S.C. 1412(a)(10)(A)(ii), the LEA where the private school the child attends
is located has an ongoing child find responsibility to locate, identify, and evaluate children
enrolled in private, including religious, elementary and secondary schools by their parents in
connection with determining eligibility for equitable services (special education and related
services). This child find responsibility includes scheduling and holding a meeting to discuss
with parents who have consented to an evaluation or reevaluation, the results of the evaluation or
reevaluation, the child’s educational needs, and whether the child is eligible under Part B, or in
the case of a reevaluation, whether the child continues to be a child with a disability. Assistance
to States for the Education of Children with Disabilities and the Early Intervention Program for
400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness
by fostering educational excellence and ensuring equal access.

Page 2 - Mr. Joshua Wayne
Infants and Toddlers with Disabilities, Final Rule, 64 Fed. Reg. 12406, 12601 (Mar 12, 1999);
20 U.S.C. § 1414(c) and 34 C.F.R. §§ 300.300 and 300.303.
If a determination is made through IDEA’s child find process that a child needs special education
and related services and a parent makes clear his or her intent to keep the child enrolled in the
private school, the LEA where the child’s parent resides, is not required to make FAPE available
to the child. Assistance to States for the Education of Children with Disabilities and Preschool
Grants for Children with Disabilities, Final Rule, 71 Fed. Reg. 46540, 46593 (Aug. 14, 2006).
However, the LEA where the child’s parents reside must make FAPE available and be prepared
to develop an IEP if the parent enrolls the child in public school. 20 U.S.C. 1412(a)(1) and 20
U.S.C. 1413(a)(1).
If you have any further questions, please do not hesitate to contact Ms. Lisa Pagano at 202-2457413 or by email at Lisa.Pagano@ed.gov.
Sincerely,
/s/
Laurie VanderPloeg
Director
Office of Special Education Programs

